Title: To George Washington from John Carlile, 21 December 1794
From: Carlile, John
To: Washington, George


        
          Harford Town [Md.] December 21st 1794
        
        Presuming Sir that you have heard something of the calamitous Accident which befell your Man Austin on his passage from this to Baltimore, I shall add little more then just to inform you that notwithstanding every possible care and attention paid him by Mrs Stiles and her family he expired yesterday about One of the Clock.
        The circumstances attending his Misfortune cannot be uninteresting to an indulgent Master—He arrived at Mrs Stiles on friday evening, tarried all Night and left there between 6 & 7 oClock the next Morning in perfect health, and had not drank any thing—The night preceeding a considerable Rain fell which raised the Streams, but not to any alarming hight, the Run cou’d not have had more than three feet Water at the most—A Negro belonging to the Inn went with him to assist in getting the Colt through the Run—Austin entered without hesitation and about the middle halted to Water the Mare—as soon as She had drank the lad on the Shore percieved him to totter in the Stirrups, and instead of directing the beast a cross the Stream, droped the reins and Seizing her by the Mane with both hands, pitched forward, at which the creature took fright and Wheeled suddenly roun[d] more than Once before his foot coud be disengaged from the Stirrup—The lad who Accompanied him to the place instantly flew in to his assistance and keeping his head above Water called to others who brought him to Shore—He was carried without loss of time back to Mrs Stiles’s who immedeately procured a Surgeon that afforded him every assistance in his power but to no purpose—As he was in the Water but a few Minutes, the probability is that he was taken with a Fit and that he received the fatal Stroke either from the fall or from the horse, but no external mark however cou’d be discovered; and he lost the power of Speach with the fall—It no doubt will be some

consolation to be assured that every possible care was taken of him by Mrs Stiles and every thing tryed by the Doctor which might lead to his recovery—Subjoined is a list of the Effects found with the deceased—and now in the hands of Mrs Stiles waiting your Orders—I am very respectfully sr yr Mo. Obt Servt
        
          John Carlile
        
        
          
            
              15.
              dollrs in bank Notes
            
            
              2.
              do   Silver
            
            
              1.
              Valice with Sundries
            
            
              1.
              Mare & Colt
            
            
              1.
              Saddle & Bridle
            
            
              
              his Wearing Apparel
            
            
              5
              Letters sent on
            
          
          The Expences attending his Funeral—Doctrs Bill &c. &ca shall be forwarded to you Sir hereafter.
        
      